Citation Nr: 0512356	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  98-06 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for service-connected Crohn's disease.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.

This matter was previously before the Board in September 
2003, when it was remanded for additional development.  The 
case is now returned to the Board for appellate review.

The veteran has claimed entitlement to service connection for 
hypertension, sterility, headaches, problems with urination, 
and psychiatric problems as a result of his service-connected 
Crohn's disease.  See 38 C.F.R. § 3.310.  These claims are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's Crohn's disease is severe with numerous 
attacks a year.  

2.  The veteran is shown to be precluded from substantially 
gainful employment by reason of his service-connected Crohn's 
disease. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent, and 
not more, for service-connected Crohn's disease have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Codes 7323, 7329 (as in effect prior to 
and since July 2, 2001).

2.  The criteria for an award of a total disability rating 
based on individual unemployability due to service-connected 
disability have been met.  38 C.F.R. § 4.16 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in March 2003 and from the Board 
dated in November 2002, as well as the discussions in the 
February 1997 and January 1998 rating decisions, March 1998 
statement of the case, supplemental statement of the case 
dated in November 1999, May 2001, and December 2004, and 
September 2003 Board remand.  By means of these documents, 
the veteran was told of what was required to substantiate his 
claims for an increased disability rating and for a TDIU, of 
his and VA's respective duties, and was asked to submit 
evidence and/or information in his possession to the RO.

The requisite notice was not provided until after the initial 
adjudication of the veteran's claims by the RO in February 
1997.  Any defect with respect to the timing of the notice 
was nonprejudicial.  There is no indication that the outcome 
of the case has been affected, as all of the evidence 
received was subsequently considered by the RO in the SSOCs.  
The claims have been on appeal for nearly eight years; the 
veteran has had ample time to provide information and 
evidence in support of his claims, and based on the 
information and evidence obtained, there is simply no 
indication that disposition of the claims would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's post-service VA and private medical treatment 
records, as well as his records from the Social Security 
Administration, have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran underwent VA 
examinations in October 1997, August 1999, and August 2004.  
These examination reports provided detailed findings 
concerning the veteran's Crohn's disease, and the examiners 
reviewed the claims folder and recorded the veteran's history 
thoroughly.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Entitlement to a disability rating greater than 40 percent 
for service-connected Crohn's disease

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2004); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where the issue is entitlement to an increased 
rating, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id. 

Crohn's disease is not specifically listed in the diagnostic 
codes of the VA's disability rating schedule. Where the 
particular disability for which the veteran is service 
connected is not listed, it will be permissible to rate under 
a closely related disease or injury in which not only are the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In this case, the schedule of ratings for the digestive 
system, 38 C.F.R. § 4.114, provides that ratings under 
diagnostic codes 7301 to 7329, inclusive, as well as 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  As such, the veteran's Crohn's disease has been 
rated by the RO by analogy under the criteria set forth in 
Diagnostic Codes 7323 and 7329, which provide for ulcerative 
colitis and resection of the large intestine, respectively.

By regulatory amendment effective July 2, 2001, substantive 
changes were made to the schedular criteria for evaluation of 
certain disorders of the digestive system, as set forth in 
38 C.F.R. § 4.114, Diagnostic Codes 7311-7354.  The criteria, 
however, under both versions have not changed as to 
Diagnostic Codes 7323 and 7329, accordingly, thus there is no 
prejudice to the veteran in the Board's consideration of 
either version of the criteria.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Pursuant to the provisions of Diagnostic Code 7323, a 100 
percent disability rating is warranted for pronounced 
ulcerative colitis resulting in marked malnutrition, anemia, 
and general debility, or with serious complication as liver 
abscess.  A 60 percent disability rating is warranted where 
this disorder is severe; with numerous attacks a year and 
malnutrition, with the health being only fair during 
remissions.  

Pursuant to the provisions of Diagnostic Code 7329, a maximum 
40 percent disability rating is warranted for a resection of 
the large intestine with severe symptoms, objectively 
supported by examination findings.

The veteran was originally granted entitlement to service 
connection for colitis by rating action of the RO dated in 
July 1977.  By rating action dated in June 1995, he was 
awarded an increased disability rating to 20 percent for 
Crohn's disease.  In August 1996, the veteran submitted a 
claim for an increase in the disability rating for his 
service-connected Crohn's disease.  

Private outpatient treatment records from W. A. Speitel, 
M.D., dated from October 1994 to June 1996 show that the 
veteran was treated intermittently for symptoms associated 
with his Crohn's disease.  He was reported to have 
intermittent pain, gas, loose stools, and incontinence, but 
his symptoms were said to have improved with medication.  
There was no gastro-intestinal bleeding, melena, red blood 
from rectum, abdominal pains, fever, or chills, and his 
condition was described as stable.  His appetite and weight 
were stable.

A private outpatient treatment record from S. D. Covington, 
M.D., dated in November 1996 shows that the veteran reported 
severe diarrhea due to Crohn's disease.  The examiner 
concluded the veteran had severe diarrhea with rectal 
incontinence due to Crohn's disease secondary to resection of 
the terminal ileum and right colon resulting in an inability 
to return to usual occupation.

A VA examination report dated in January 1997 shows that the 
veteran reported diarrhea 12 to 14 times daily, accompanied 
by severe headaches, night sweats, stomach gurgling, 
distended stomach, constant gas, and backache.  He also 
reported right-sided abdominal pain, bloating, and occasional 
soiling of undergarments secondary to chronic diarrhea.  He 
denied any weight loss, with his current weight being 255 
pounds.  Physical examination revealed no current 
dehydration, anemia, or malnutrition and no current bleeding.  
The diagnoses were chronic, recurrent Crohn's disease under 
partial control with medication; and history of fistulous 
disease secondary to Crohn's disease, treated with medical 
therapy and surgery.

A private medical record from A. M. Inoshita, M.D., dated in 
April 1997, shows that the veteran had a history of 
intermittent recurrences of Crohn's disease for which he has 
had multiple surgeries.  He continued to have watery diarrhea 
secondary to this.  He was being treated with medication.  
Most recently he was described as being relatively stable.  
He continued to have ongoing abdominal pain.  The impression 
was Crohn's disease with a history of fistula formation and 
bowel obstruction, status post multiple surgeries.  The 
examiner added that the veteran probably now had short bowel 
syndrome with chronic diarrhea, having remained relatively 
severe with intermittent flare-ups.  He was also said to have 
a history of a gastric ulcer, hypertension, and B12 
deficiency for which he was clinically on suppression therapy 
and taking medication.  He was said to be debilitated by the 
above medical problems which precluded him from any real 
gainful employment.

A VA general medical examination report dated in October 1997 
shows that the veteran reported having eight loose, watery 
bowel movements daily.  He had no blood or mucous in his 
stool.  He used to get nausea and vomiting, but it had 
subsided following intestinal removal in 1995.  He also 
reported recurrent headaches and heartburn.  Physical 
examination revealed that he was slightly obese, weighing 250 
pounds.  The diagnosis, in pertinent part, was Crohn's 
disease and  status post surgery with removal of the small 
intestine and surgery for fistula with residual scar.

A VA stomach, duodenal and peritoneal adhesions examination 
report dated in October 1997 shows that the veteran indicated 
that since 1995, he had no further flare-ups of Crohn's 
disease, but that he would occasionally experience right 
lower quadrant abdominal pain, cramps, flatulence and 
bloating.  He added that he would have eight watery bowel 
movements a day, and that he had since developed indigestion, 
heartburn, increased nocturnal symptoms and regurgitation.  
He denied any nausea or vomiting or any recurrent fistula.  
His major problem was described as the increased frequency of 
watery bowel movements.  Physical examination of the abdomen 
showed that it was soft, nontender, and nondistended.  There 
were normoactive bowel sounds and no hepatosplenomegaly or 
mass felt in the abdomen.  There was no tenderness, rebound, 
or guarding, and the extremities were free of clubbing, 
cyanosis, or edema.  The diagnosis was Crohn's disease with 
history of fistula formation with stricture; status post 
extensive intestinal resections times two with ensuing 
diarrhea which is a definite side effect of intestinal 
resection. However, the veteran did not have malabsorption 
and was able to maintain his current weight and to have 
adequate hemopoiesis.  He was also said to have 
gastroesophageal reflux disease, clinically mild, controlled 
with medication.

By rating action dated in January 1998, the disability rating 
for the veteran's service connected Crohn's disease was 
increased from 20 percent to 40 percent, effective as of 
August 15, 1996, the date of receipt of his claim.

A VA examination report dated in August 1999 shows that the 
veteran reported taking medication and partaking in a diet 
regimen to manage symptoms associated with his Crohn's 
disease, to include diarrhea, cramps, and fever.  He also 
reported being managed for peptic ulcer disease.  Physical 
examination revealed that the veteran was overweight.  His 
abdomen showed multiple scars, but no hepatosplenomegaly, 
cyanosis, or skin rash.  There was no perirectal disease 
apparent.  He did not appear to be malnourished and did not 
have fistula drainage.  He had no history of weight loss, 
recent nausea or vomiting.  His diarrhea frequency was 
probably afforded eight times a day, and this had been 
chronic and not changed for the past number of years.  The 
impression was small intestinal Crohn's disease, and history 
of peptic ulcer disease.  The examiner commented that the 
veteran presently had a moderate disease.  He was not sick 
enough to be in the hospital, but was sick enough to be 
chronically ill and terribly uncomfortable.

The examiner provided an addendum to his August 1999 
examination report in September 1999.  He reiterated the 
final diagnoses of small intestinal Crohn's disease, and 
history of peptic ulcer disease.  There was no anemia.  He 
added that with regard to the impact of the disability on his 
employment, the veteran had a moderate disease and was 
chronically ill and terribly uncomfortable due to his 
symptoms.  Because of abdominal cramps and diarrhea, he would 
not be able to concentrate and be productive in whatever job 
he could find.  This would limit his functioning in a work 
environment.

Records from Dr. Speitel dated in 1999 and 2000 showed that 
the veteran had a vitamin B-12 deficiency and pernicious 
anemia as a result of Crohn's disease.  

Private outpatient treatment records from Dr. Covington dated 
in September 2001 show that the veteran reported having done 
fairly well since his surgery in 1994.  He still had loose 
stool following most meals.  He would have nocturnal bowel 
movements when he would get up to urinate.  He required B-12 
injections every three weeks.  Physical examination revealed 
that the veteran was 245 pounds.  His bowel sounds were 
normal and there was no hepatosplenomegaly, mass or 
tenderness.  The impression was Crohn's disease status post 
terminal ilius and cecal resection with recurrence at 
anastomosis noted December 4, 1995.

Private outpatient treatment records from Dr. Speitel dated 
from July 1999 to January 2002 show that the veteran was 
treated periodically for symptoms associated with his Crohn's 
disease.  His disability was described as chronic and stable.  
His weight in July 1999 was 260 pounds and in January 2002 
was 241 pounds.  His symptoms were controlled with 
medication.

A VA examination report dated in June 2004 shows that the 
veteran reported having iron deficiency anemia secondary to 
bright red blood in the stool.  He had been having seven to 
eight bowel movements per day and was on medication.  He 
denied any associated weight loss or loss of appetite.  
Review of symptoms showed that constitution of the veteran 
was significant for weight loss, fatigue and headaches.  
Physical examination revealed that he weighed 232 pounds.  
His abdomen was soft and non-tender.  There were no hernias 
noted, masses present, hepatomegaly, splenomegaly, ascites, 
or collateral circulation.  Bowel sounds were present.  
Colonoscopy performed in August 2003 was reviewed, including 
a biopsy report which revealed that the veteran had an active 
ileitis with ulceration biopsies of the terminal ileum and 
focal active colitis of the sigmoid colon.  The impression 
was severe Crohn's disease involving the small intestine, 
distal ileum and colon, also has perianal disease, on 
medication.  The examiner added that the Crohn's disease was 
definitely affecting the veteran's ability to work as an 
engineer, assembler, or heavy equipment operator, and that 
Crohn's disease had definitely caused his general disability.  
It was also indicated that the Crohn's disease had not caused 
any weight loss or loss of sphincter or leakage.  There was 
no evidence of obstruction or colonic distention.

In August 2004, the VA examiner provided an addendum to the 
June 2004 examination report.  He indicated that the veteran 
had no evidence of malnutrition, anemia, or general debility.  
He had diarrhea with bowel movements seven to eight times per 
day, which was mild in severity.  He had no evidence of 
abdominal distress, constipation, or any interference with 
malabsorption.  There was no evidence of adhesions, fistula, 
anal incontinence, leakage, involuntary bowel movement or 
rectal prolapse or obstruction.  There was no associated 
nausea or vomiting.

Based upon the foregoing, the Board finds that the evidence 
supports the assignment of a 60 percent disability rating 
under Diagnostic Code 7323.  The medical evidence does not 
show that the veteran is malnourished.  On the contrary, the 
January 1997, October 1997, August 1999, and June 2004 VA 
examination reports, along with the August 2004 addendum to 
the June 2004 VA examination report, all stated that there 
was no malnutrition, and that the veteran was able to 
maintain his weight.  His weight has remained stable over the 
course of this claim, ranging from 232 pounds to 260 pounds.  
However, the veteran's disability has been recently described 
as severe, and based upon the frequency of the veteran's 
symptomatology and treatment, it can be said that he suffers 
numerous attacks a year.  Accordingly, resolving doubt in the 
veteran's favor, a 60 percent disability rating is warranted 
under Diagnostic Code 7323.  See 38 C.F.R. § 3.102, 4.7 
(2004).

The Board has considered the possibility of a higher rating.  
Although there have been findings of anemia, there have been 
no findings of malnutrition or general debility.  Nor have 
there been any findings of serious complications, such as 
liver abscess.  Therefore, the preponderance of the evidence 
is against the assignment of a 100 percent rating under 
Diagnostic Code 7323.  

A higher rating pursuant to the provisions of Diagnostic Code 
7330 or 7332 would also not be appropriate, as the evidence 
does not show that the veteran currently has frequent or 
copious fecal leakage or complete loss of sphincter control.  
Although he had a history of fistula, the evidence currently 
of record specifically set forth that he does not have 
leakage or lack of sphincter control.  In fact, the June 2004 
VA examination report specifically set forth that the Crohn's 
disease had not caused any loss of sphincter control or 
leakage.  As such, a disability rating in excess of 60 
percent under Diagnostic Code 7330 or 7332 would not be 
appropriate.  See 38 C.F.R. § 4.114, Diagnostic Codes 7330, 
7332 (2004).  In sum, the preponderance of the evidence is 
against the assignment of a disability rating greater than 60 
percent for the veteran's service-connected Crohn's disease. 
The benefit-of-the doubt doctrine is inapplicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Entitlement to a total disability rating based upon 
individual unemployability 

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  For the above purpose of one 
60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
The service-connected disabilities must be sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(a) (2004).

The Board finds that for the purposes of meeting the 
percentage requirements of § 4.16(a), the veteran had a 
single disability rated as 60 percent disabling.  The 
evidence also shows that the veteran is unable to secure or 
follow a substantially gainful occupation solely by reason of 
his service-connected Crohn's disease.  For example, in 
November 1996. S. D. Covington, M.D., concluded that the 
veteran had severe diarrhea with rectal incontinence due to 
Crohn's disease secondary to resection of the terminal ileum 
and right colon, resulting in an inability to return to usual 
occupation.  In April 1997, A. M. Inoshita, M.D. stated that 
the veteran had a history of a gastric ulcer, hypertension, 
and B12 deficiency, and was debilitated by these problems 
which precluded him from any real gainful employment.  The VA 
examiner in August 1999 stated that because of abdominal 
cramps and diarrhea, the veteran would not be able to 
concentrate and be productive in whatever job he could find, 
which would limit his functioning in a work environment.  
Finally, the VA examiner in 2004 concluded that the veteran's 
Crohn's disease was definitely affecting his ability to work 
as an engineer, assembler, or heavy equipment operator.

Although the evidence (including the opinion from Dr. 
Inoshita) suggests that the veteran has nonservice-connected 
disabilities that adversely affect his employability, he has 
not worked since 1996 and there is medical evidence in the 
claims file to suggest that he is unemployable solely the 
result of his service-connected Crohn's disease.  The medical 
records show persistent complaints of and treatment for 
Crohn's disease.  Resolving doubt in the veteran's favor, the 
Board finds that the criteria for entitlement to a total 
disability rating for compensation based on individual 
unemployability are met.


ORDER

Entitlement to a disability rating of 60 percent, and not 
higher, for service-connected Crohn's disease is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to a total disability rating for compensation 
based on individual unemployability is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


